Citation Nr: 1618712	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  09-40 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling for a right knee disability classified as arthralgia.
 
2.  Entitlement to an initial rating in excess of 10 percent disabling for a left knee disability classified as arthralgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from September 1998 to September 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which granted service connection for a left knee arthralgia and assigned an initial 10 percent rating and denied a rating in excess of 10 percent rating disabling for the right knee arthralgia.


FINDINGS OF FACT

1.  The Veteran's right knee disability is not shown to have X-ray evidence of arthritis and has been manifested by noncompensable loss of motion, accompanied by pain and mild crepitus, but without any episodes of locking, recurrent subluxation or instability.

2.  The Veteran's left knee disability is not shown to have X-ray evidence of arthritis and has been manifested by noncompensable loss of motion, accompanied by pain and mild crepitus, but without any episodes of locking, recurrent subluxation or instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5257, 5260, 5261 (2015).
 
2.  The criteria for an initial rating in excess of 10 percent for a left knee disability have not been met at any point during the appeal period. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5257, 5260, 5261 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
      
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in June 2008.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has obtained service treatment records and private medical records and requested the Veteran advise about any records of post-service VA or private treatment for her claimed knee disabilities.  The Veteran has not indicated having received post service private medical treatment for her knees.  The Veteran was also afforded VA examinations for her disabilities.  The VA examination reports are adequate for the purposes of adjudication, as they include all necessary testing, indicate a full examination of the Veteran and review of her claims file, and provide information adequate to evaluate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Merits - Background and Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation of parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  38 C.F.R. § 4.40.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Other important factors include excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14  does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is seeking a higher initial rating for his service connected left knee disorders and an increased rating for the right knee disorder for which service connection was granted in a February 2004 rating that assigned a 10 percent rating.  As these disorders of the left and right knees are evaluated under the same criteria, the Board shall address them together.

The Veteran's bilateral knee disabilities both classified by the RO as "arthralgia" are currently rated at 10 percent for the right knee under 38 C.F.R. § 4.71a Diagnostic Code (DC) 5257 and for the left knee under DC 5260.  

Because the evidence is completely negative for arthritis in either knee the Board finds that the criteria for arthritis, either traumatic or degenerative under DC 5003-5010 are not applicable in this matter.  However painful motion as contemplated by 38 C.F.R. § 4.59 is for consideration.  The stated intent of that section is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id.  

Normal range of motion for the knee is defined as follows: flexion to 140 degrees and extension to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2015).  Under DC 5260, limitation of flexion of the leg provides a non-compensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.  Under DC 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees. Id. 

The criteria under Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent rating for a slight impairment, a 20 percent rating for moderate impairment and a 30 percent rating for severe impairment.  

Under DC 5260 and 5261, a veteran may receive separate ratings for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.

The Board notes that the Veteran has reported no post 2013 medical treatment pertaining to her bilateral knee disorders and has not alleged worsening of his knees since her June 2013 examination.  Thus the Board shall consider this matter based on the evidence obtained from the VA examinations from August 2008, March 2012 and June 2013.

A September 2009 lay statement from the Veteran revealed her complaints of pain in her knees with a problem getting up if she is on her knees for a short period.  She used heat and ice to treat her knees which provided only temporary relief.  

VA treatment records include the following findings pertaining to his knee problems.  In April 2008 she was seen by primary care for an annual visit, with complaints of chronic bilateral knee pains.  She worked in mail delivery and walked a lot.  She took Piroxicam and Hydrocodone with temporary relief.  Review of systems was negative for joint stiffness or pain or peripheral edema.  Examination revealed full range of motion without tenderness or swelling bilateral knee joints.  The assessment was knee pain on Feldene and Hydrocodone.  X-rays were requested.  In December 2007 she was seen for an ankle injury with a past medical history of chronic knee pain note.  An April 2008 X ray for the right and left knee was normal for both knees.  A December 2008 record of treatment for back pain related a past medical history of chronic knee pain with no findings regarding the knees.  A July 2012 women's health clinic record noted complaints of bilateral knee pain which interfered with climbing stairs, walking and she had trouble sleeping on the right side.  On examination she had 5/5 muscle strength against resistance and full range of motion actively bilaterally.  She had good muscle tone.  However moderate crepitus was noted in both knees.  The assessment was bilateral knee pain.  

In August 2008 she underwent a VA examination for the knees with the claims file reviewed dating back to service for knee problems.  Her current knee problems were right knee laxity of the medial ligament with initial circumstances of pain around the knee cap getting in and out of the truck during service.  The course since onset was intermittent with remissions.  The left knee was assessed with peripatellar pain during service getting in and out of the truck with course since onset progressively worse.  She treated with medications (Piroxicam and hydrocodone) for the right knee.  Her medical history was negative for any surgery or trauma of either knee.  She used no assistive aids for walking and had no constitutional or incapacitating episodes of arthritis.  There was no deformity, giving way or instability (including no episodes of dislocation or subluxation.  There were no locking, flare-ups or inflammation.  She did have pain and stiffness in both knees as well as associated swelling in both knees at days end.  Her pain was aggravated by getting in and out of a truck and driving more than one hour, as well as by kneeling and crawling.  The pain was localized around her knee caps and the right was worse than left.  

Physical exam revealed normal gait and no evidence of abnormal weight bearing.  Her range of motion for bilateral knees was 0-135 degrees with pain at 120 degrees and the motion was limited from 0-120 degrees on repetitive use.  Pain was most responsible for additional limited motion in each knee.  There was no bone loss or ankylosis in either knee.  A summary of general joint conditions for the right knee was tenderness and painful movement and a mass behind his knee and tender lateral femoral condyle.  The left knee had tenderness and painful movement with no other findings except pain on the left popliteal area on straight leg raise.  No other significant findings for either knee were reported.  X-ray findings were normal for each knee.  The diagnosis was right knee laxity medial ligament with arthralgia of the right knee as the etiology for this.  The diagnosis of the left knee condition was arthralgia.  The functional effects of the right knee disorder included significant effects on occupational activities such as decreased mobility, difficulty getting in and out of her truck, kneeling, and crawling.  Also difficulty standing, worse at the end of the day, was attributed to the right knee disorder.  Effects of the right knee disorder on activities of daily living included mild on chores, shopping and exercise, moderate on recreation and travel and none on feeding, bathing, dressing, toileting or grooming.  She was limited to driving one hour and could no longer do running.  The left knee disorders limitations also included difficulty getting in and out of her truck, kneeling and crawling.  Again there was difficulty standing at the end of the day and she was noted to no longer be able to run.  No findings regarding activities on daily living (shopping, chores etc) were notably made for the left knee.  

The Veteran underwent VA examinations in March 2012 and June 2013 with findings from both examinations nearly identical except for some minor details.   Both the March 2012 and June 2013 VA examinations revealed findings of full active range of motion of 0-140 bilaterally without evidence of painful motion, no change on repetitive motion and no functional loss or other functional impairment of the knee/lower leg.  The muscle strength was 5/5 bilaterally and tests for instability were all normal bilaterally in both examinations.  There was no evidence of patellar subluxation on clinical examination in both examinations.  There also was no history of shin splints, stress fracture, chronic exertional compartment syndrome or any other tibial fibula impairment in either examination.  She had no history of any surgeries in either knee and no scars reported in both examinations.  The Veteran used no assistive aids for walking in either examination.  No evidence of arthritis or patellar subluxation on X-ray was shown in both examinations.  

Differences in the March 2012 VA examination and the June 2013 VA examination are shown in that the physical examination in the March 2012 VA examination was completely negative for tenderness on palpation or findings of crepitance in either knee.  The March 2012 examiner also gave an opinion that her bilateral knee disorder had no impact on her ability to work.  The symptoms reported by the Veteran in the March 2012 VA examination were noted to include intermittent pain, swelling and stiffness with flare-ups resulting in no prolonged sitting, standing or walking.  She was unable to engage in running, repetitive stooping, squatting or kneeling.  The March 2012 VA examiner diagnosed right knee patellofemoral pain syndrome, but did not provide a diagnosis with regard to the left knee.

By contrast the physical examination in the June 2013 VA examination was positive for both tenderness to palpation and palpable mild patellofemoral crepitation of both knees.  The examiner gave an opinion that she had classic physical examination findings of chondromalacia patella with positive patellar tenderness produced by compression of her patella, a diagnostic finding for chondromalacia.  The symptoms reported in the June 2013 VA examination included a history of her working as a mail carrier driving a mail truck five days a week with a reported functional impact of pain occurring with standing up, walking up and down stairs and getting in and out of the mail truck.  She had no pain walking on level ground and could walk 2 miles at her own pace.  She reported in the June 2013 examination that her pain was worse in the cold weather.  The June 2013 VA examiner also noted her gait to be normal with full weight bearing on heels and toes, with negative Trendelenburg and straight leg tests.  Findings included that she could walk 100 yards with full weight bearing and no visible impairment.  The June 2013 examiner remarked that the Veteran had a classic history and examination for chondromalacia patella and this diagnosis was made for both left and right knees.  

There is no evidence of worsening knee symptoms reported by the Veteran subsequent to the June 2013 VA examination.  

Having reviewed the evidence, the Board finds that the preponderance of the evidence is against a rating higher than already assigned for either knee and against granting additional ratings for either knee.  The current 10 percent rating has been assigned based on limitation of motion for the left knee (specifically limitation of flexion), which while noncompensable, has been manifested by pain.  See 38 C.F.R. § 4.71a, DC 5260, 4.59.  For the right knee the 10 percent rating has been assigned based on DC 5257 for a slight impairment recurrent subluxation or lateral instability.  The Board has considered all potentially applicable criteria. 

Regarding limitation of motion the Board notes that both the left and right knees had full ranges of normal painless motion from 0-140 degrees on the most recent VA examinations of March 2012 and June 2013, and only slightly less than the fully normal range in the August 2008 VA examination.  However, while the August 2008 examination yielded slightly less than the fully normal range of 0-140 degrees, the ranges of motion findings for both knees on both flexion and extension are repeatedly shown to not even to be limited to the extent that they would meet the criteria for a 0 percent rating, which would be 60 degrees flexion and 5 degrees extension.  None of the other medical records are shown to disclose compensable ranges of motion either; the July 2012 women's health clinic record disclosed full ranges of motion for both knees although she reported some trouble using stairs.  Thus, there is no basis for assigning a rating in excess of 10 percent based on limited motion for either knee.  

Additionally, given that the flexion and extension findings for both knees fall well within the noncompensable ranges, there is no basis for a higher rating by separately rating flexion and extension per VAOPGCPREC 9-2004.  No additional loss of motion or function is shown on repeated testing, providing no basis for affording a higher rating based on functional loss due to repetitive use.  The subjective complaints of her having some issues with using stairs including getting in and out of a truck, and issues with repetitive stooping, squatting or kneeling reported in her most recent VA examinations of March 2012 and June 2013, but with no objective evidence of mobility problems or the need for assistive devices, are consistent with the 10 percent rating assigned for each knee.  

Additionally despite the right knee being evaluated 10 percent disabling under DC 5257, the evidence does not reflect any evidence of recurrent subluxation or lateral instability in either the right knee or left knee.  Accordingly the criteria under DC 5257, which evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent rating for a slight impairment, a 20 percent rating for moderate impairment and a 30 percent rating for severe impairment, is not for application here.  Objective testing for stability for both knees was completely normal on all three VA examinations.  Likewise there is no evidence that either knee is shown to have history of either dislocation with frequent episodes of pain, locking and effusion into the joint, nor is there evidence of removal of the semilunar cartilage. Thus Diagnostic Codes 5258 and 5259 are not for application.  The only significant objective findings of note for either knee are shown to be mild patellofemoral crepitation of both knees and tenderness to palpation manifested on the June 2013 VA examination, and bilateral knee crepitus again mentioned in a July 2012 women's health record, which also noted full motion bilaterally.  Such manifestations are not shown to rise to the level of moderate impairment under DC 5257 for the right knee (and also for the left knee disorder when evaluating it under this Diagnostic Code).

Due to the lack of any X-ray evidence of arthritis, there is no need to consider assigning separate ratings for the impairment of either knee under separate precedential opinions issued by the VA General Counsel holding that a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257 or 5259. VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The Board notes that a non-arthritis diagnosis was specifically made by a Board Certified orthopedic specialist in the June 2013 VA examination, who opined that chondromalacia was the most appropriate diagnosis for each knee based on clinical findings.  None of the other medical evidence is shown to contradict the diagnoses made by this June 2013 examiner.  

No other arguably applicable Diagnostic Code would provide a separate or higher rating.  There is no evidence of ankylosis or tibial fibial impairment with at least moderate knee disability shown.  Therefore higher ratings are not shown to be warranted under the Diagnostic Codes 5256 or 5262 governing these particular disabilities.  The Veteran has the minimum compensable rating assigned for each knee disability, consistent with the intent stated in 38 C.F.R. § 4.59 to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veteran's left and right knee disabilities are contemplated by the regular schedular criteria.  She reports pain, primarily, and arguably fatigue in not being able to engage in certain activities or stay in positions for extended periods.  These symptoms are contemplated by DCs 5257, 5260, and 5261 and by 38 C.F.R. § 4.40 and § 4.45.  The regular schedular criteria also contemplate her level of disability as well as higher levels of disability due to her symptoms.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has one other service-connected disability, bilateral pes planus with plantar fasciitis, rated as 10 percent disability.  The evidence does not rise to an equipoise level as to any collective effect of her service connected disabilities that make the schedular standards inadequate with regard to her knee disabilities.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  

Accordingly, entitlement to a rating in excess of 10 percent for the right knee disorder and in excess of 10 percent for the left knee disorder is not warranted, nor is referral for extraschedular consideration.  Hence, the appeal must be denied.  

(CONTINUED ON NEXT PAGE)


There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 


ORDER

A rating in excess of 10 percent disabling for a right knee disability classified as arthralgia is denied.

An initial rating in excess of 10 percent disabling for a left knee disability classified as arthralgia is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


